Exhibit 10.2

January 23, 2017

To the Borrowers (as defined

in Exhibit D hereto)

345 Park Avenue

New York, New York 10154

Uncommitted Unsecured Line of Credit

Ladies and Gentlemen:

Blackstone Holdings Finance Co. L.L.C. (the “Lender”) is pleased to offer to the
Persons listed in Exhibit D hereto (as the same may be updated from time to
time) an uncommitted unsecured line of credit up to a maximum amount of
$250,000,000 (the “Line”) under which the Lender may, from time to time in its
sole discretion, approve requests by one or more Borrowers for Loans. Unless the
context otherwise requires, capitalized terms used in this Agreement shall have
the meanings given thereto in Exhibit C hereto.

This Agreement and the arrangement described herein do not constitute a
commitment by the Lender to extend any credit or to make any financial
accommodation to any Borrower, and any decision to extend credit or make any
financial accommodation under the Line shall be made by the Lender in its sole
discretion. Any extension of credit or financial accommodation that the Lender
may make under the Line will be on such terms and conditions as the Lender may
require at the time a Borrower requests such extension of credit or financial
accommodation and must be evidenced by documents in form and substance
satisfactory to the Lender. Each request for a Loan will be considered
individually in light of considerations that the Lender, in its sole discretion,
may then find pertinent, including any credit exposure which the Lender may have
to the Borrowers in connection with the Line and any other transactions with the
Borrowers.

Section 1.    Purpose. Requests for Loans under the Line may be made from the
date hereof to but excluding January 23, 2018 (the “Stated Expiration Date”), as
such date may be extended pursuant to Section 11 hereof. Subject to the terms
and conditions of the Master Note, Loans shall be used by the applicable
Borrower to provide short-term financing for Investments, to manage working
capital requirements and for other purposes permitted by such Borrower’s
Constituent Documents.

Section 2.    Requesting and Evidencing Loans. (a) In order to request a Loan, a
Borrower or Borrowers shall deliver to the Lender a request substantially in the
form of Exhibit A hereto or such other form satisfactory to the Lender (a “Loan
Request”), which request may be delivered or furnished by electronic
communication. Such Borrower(s) shall use commercially reasonably efforts to
deliver a completed Loan Request to the Lender no later than 11:00 a.m., New
York City time, on the date of the borrowing. The failure of any Borrower to
comply with such time period shall not constitute a default under this
Agreement.

(b)    Upon the date of execution and delivery of this Agreement, an authorized
person of each Borrower party hereto shall execute and deliver to the Lender the
Master Note on behalf of such Borrower. Schedule II of the Master Note shall be
updated from time to time to reflect changes in the composition of Borrowers
after the date hereof. Any and all Loans made to a Borrower shall be evidenced
by the Master Note.



--------------------------------------------------------------------------------

Section 3.    [Reserved.]

Section 4.    Representations and Warranties. Each Borrower hereby represents
and warrants to the Lender that (a) it has been duly formed and is validly
existing in its jurisdiction of organization; (b) each of the Loan Documents to
which it is a party has been duly authorized, executed, and delivered by it and
constitutes its legal, valid, and binding obligation, enforceable against it in
accordance with the terms thereof, subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law),
(iii) an implied covenant of good faith and fair dealing, and (iv) the effects
of the possible judicial application of foreign laws or foreign governmental or
judicial action affecting creditors rights; (c) its execution, delivery, and
performance of this Agreement and the other Loan Documents to be delivered by it
have been duly authorized by all requisite action and will not conflict with,
violate, result in any default under, or result in the creation of any Lien (as
defined in the Master Note) on any of its assets pursuant to its Constituent
Documents, any applicable law or regulation, any judgment, order, or decree
binding on it or any material agreement or instrument or contractual restriction
to which it is party or which is binding on it or its properties; (d) the
proceeds of any Loan shall be to provide short-term financing for Investments,
to manage working capital requirements and for other purposes permitted by the
applicable Borrower’s Constituent Documents; (e) it is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended; and (f) no part of the proceeds of any Loan or other
extension of credit made hereunder will be used for any purpose that would
reasonably be expected to result in a violation of Regulation T, U, or X of the
Board of Governors of the Federal Reserve System.

Section 5.    Expenses; Indemnity. (a) Each Borrower shall pay all reasonable
and documented costs and expenses (including, without limitation, all reasonable
and documented legal fees) incurred in connection with the preparation,
execution, delivery and administration of this Agreement and the other Loan
Documents.

(b)    Each Borrower agrees to indemnify the Lender, its directors, officers,
employees and agents (each such Person, an “Indemnitee”) against, and to hold
each Indemnitee harmless from, its proportionate share of any and all losses,
claims, damages, liabilities and related expenses, including reasonable counsel
fees, charges and disbursements, incurred by or asserted against any Indemnitee
arising out of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties thereto (other than the Lender) of their respective obligations
thereunder or the consummation of the transactions contemplated thereby,
(ii) the use of the proceeds of any of the Loans, or (iii) any claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, in each case, to the fullest
extent possible without such indemnification being inconsistent with such
Borrower’s Constituent Documents. The liability of each Borrower under this
Section 5 shall be determined in accordance with Section 8(n) of this Agreement.

(c)    The provisions of this Section 5 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of all or
any portion of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Lender. Upon Borrowers’ receipt of written demand
therefor, all amounts due under this Section 5 shall be payable in accordance
with Section 12.

Section 6.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING

 

2



--------------------------------------------------------------------------------

OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 7.    Survival. All covenants, agreements, representations, and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Lender and shall survive the
execution and delivery of this Agreement and the making of any Loan, regardless
of any investigation made by the Lender or on its behalf and notwithstanding
that the Lender may have had notice or knowledge of any default under any Loan
Document or incorrect representation or warranty at the time any Loan is
extended under the Line, and shall continue in full force and effect as long as
any Loan remains outstanding and any amount remains due but unpaid under any
Loan Document after the Line has expired or terminated.

Section 8.    Miscellaneous. (a) Each Borrower acknowledges and agrees that no
provision of this Agreement or any other Loan Document referred to herein, and
no course of dealing by the Lender in connection herewith, shall be deemed to
create or impose, by implication or otherwise, any commitment or obligation on
the part of the Lender to make Loans. Accordingly, each Borrower agrees that any
Loan shall be made solely at the Lender’s discretion.

(b)    Neither this Agreement nor any other Loan Document, nor any provision
hereof or thereof, may be waived, amended, or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers party thereto
and the Lender. No failure or delay by the Lender in exercising any right or
power under this Agreement or any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. All rights and remedies afforded to the Lender by reason of this
Agreement and the other Loan Documents are separate and cumulative remedies, and
shall be in addition to all other rights and remedies in favor of the Lender
existing at law or in equity or otherwise. None of such remedies, whether or not
exercised by the Lender, shall be deemed to exclude, limit or prejudice the
exercise of any other legal or equitable remedy or remedies available to the
Lender. No waiver of any provision of any Loan Document or consent to any
departure by any Borrower therefrom shall in any event be effective unless the
same shall be permitted by the first sentence of this Section 8(b), and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of any Loan shall not be construed as a waiver of any default,
regardless of whether the Lender may have had notice or knowledge of such
default at the time.

(c)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(d)    Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court for the Southern District of New York, and any appellate

 

3



--------------------------------------------------------------------------------

court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against any Borrower or its properties in the courts of any
jurisdiction.

(e)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 8(d). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(f)    Each Borrower hereby agrees to the service of process in any legal action
or proceeding with respect to this Agreement or any other Loan Document may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage paid, to such Borrower at 345 Park
Avenue, New York, New York 10154, but the failure of such Borrower to receive
such copy shall not affect in any way the service of such process.

(g)    The provisions of this Agreement and the other Loan Documents shall be
binding upon and inure to the benefit of the parties hereto and thereto and
their respective successors and assigns permitted hereby, except that (i) none
of the Borrowers may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of the Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) the Lender may not assign
or otherwise transfer its rights or obligations hereunder or under any other
Loan Document without the prior written consent of the Borrowers (such consent
not to be unreasonably withheld, delayed or conditioned); provided, however, the
consent of the applicable Borrower(s) shall not be required upon the occurrence
and during the continuance of an Event of Default (as defined in the Master
Note) set forth in clauses (b), (e) or (f) of such definition. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, the Indemnitees, and their respective successors
and assigns permitted hereby) any legal or equitable right, remedy or claim
under or by reason of this Agreement or any other Loan Document.

(h)    Each Borrower hereby acknowledges that: (i) the Lender has no fiduciary
relationship with or fiduciary duty to any Borrower arising out of or in
connection with this Agreement or any other Loan Document, and the relationship
between the Lender, on the one hand, and the Borrowers, on the other hand, in
connection herewith or therewith is solely that of creditor and debtor; and
(ii) no joint venture is created hereby or by any other Loan Document or
otherwise exists by virtue of the transactions contemplated hereby between any
Borrower and the Lender.

(i)    Any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

4



--------------------------------------------------------------------------------

(j)    In accordance with the requirements of Title III of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”),
the Lender hereby notifies each Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
such Borrower, which information includes the name and address of such Borrower
and, subject to applicable confidentiality requirements (as determined by such
Borrower), other information that will allow the Lender to identify such
Borrower in accordance with the Act.

(k)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine, and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented, or otherwise modified
(subject to any restrictions on such amendments, supplements, or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) all references herein to Sections, Exhibits and Schedules shall be
construed to refer to Sections of, and Exhibits and Schedules to, this
Agreement, (v) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights, and (vi) all references herein to the term “law” shall be construed to
include statutes and any rules, regulations or orders thereunder.

(l)    This Agreement and the other Loan Documents may be executed in any number
of counterparts, each of which shall be deemed an original, and all of which
taken together shall constitute but one agreement. Delivery of an executed
signature page of this Agreement or the other Loan Documents by any electronic
means that reproduces an image of the actual executed signature page shall be as
effective as delivery of a manually executed counterpart of this Agreement or
the other Loan Documents.

(m)    This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

(n)    Notwithstanding anything herein or in any other Loan Document to the
contrary, the liability of the Borrowers under this Agreement and the other Loan
Documents with respect to any Obligations attributable to one or more Loans
shall be several (but not joint). The liability of the Borrowers under this
Agreement and the other Loan Documents with respect to any Obligations that
relate to the Loan Documents or the Line generally, and are not attributable to
any particular Loans, shall also be several (but not joint). For the avoidance
of doubt, the occurrence of a Default (as defined in the Master Note) or an
Event of Default with respect to one Borrower shall not, by itself, result in a
Default or an Event of Default with respect to any other Borrower.

Section 9.    Termination Rights. Each Borrower shall have the right to
terminate this Agreement and the other Loan Documents in respect of itself, at
any time, upon written notice to the Lender and payment in full of any and all
outstanding Obligations of such Borrower. The Lender shall have the right to
terminate this Agreement and the other Loan Documents with respect to any or all
Borrowers at any time upon delivery of written notice to such Borrower(s). For
the avoidance of doubt, the Lender shall not be required to fund new loans once
notice has been provided of its intent to terminate this Agreement.

 

5



--------------------------------------------------------------------------------

Section 10.    Limited Recourse. Notwithstanding anything to the contrary
contained in this Agreement or under provisions of applicable law, none of the
Lender and its assignees shall have any recourse to any Investor or any of their
respective assets for any indebtedness or other monetary obligation incurred
under the Loan Documents; provided, however, that nothing contained herein
(a) shall constitute a waiver or release of the Borrowers of any indebtedness or
other monetary obligation evidenced by this Agreement or the Master Note or
(b) shall limit or otherwise restrict recourse to and enforcement against the
applicable Borrower itself.

Section 11.    Extension. Provided (a) the Borrowers shall have delivered to the
Lender an extension request not less than thirty (30) days prior to the initial
Stated Expiration Date, (b) there exists no Event of Default, and (c) the Lender
shall have provided its consent, such consent to be given in its sole and
absolute discretion, the Borrowers shall have the option to extend the Stated
Expiration Date for additional terms of no longer than twelve (12) months each.

Section 12.    Demand Obligation. The Loans, together with all accrued and
unpaid interest thereon, are payable on the earliest of (i) the date Lender
demands payment hereunder, (ii) the Stated Expiration Date and (iii) the
occurrence of a Change of Control; provided, that the applicable Borrower(s)
shall have 180 days (in the case of clauses (i) and (ii)) or 45 days (in the
case of clause (iii)) to make such payment as provided for in this Section 12.
Accordingly, the Lender can demand payment in full of the Loans at any time in
its sole discretion even if the Borrowers have complied with all of the terms of
this Agreement and the other Loan Documents. Upon the earlier of written demand
for payment by the Lender in connection with the Obligations of any Borrower and
the Stated Expiration Date, to the extent that its Obligations have not
otherwise been satisfied, such Borrower shall, promptly following receipt of net
cash proceeds from the acceptance of subscriptions from any Investors and any
sale or other disposition of any asset, apply such proceeds to the repayment in
full of the Loans and the Obligations. For the avoidance of doubt, no Borrower
shall be required to use any such net cash proceeds that are (a) required to be
distributed by such Borrower in order for it to maintain its REIT status or
avoid any entity level tax as determined by such Borrower in its sole
discretion, (b) required to meet any repurchase requests up to the maximum
repurchase levels of 2% of Borrowers’ net asset value per calendar month and 5%
per fiscal quarter, (c) necessary for such Borrower to close on any acquisition
such Borrower entered into prior to Lender’s demand for payment, and
(d) necessary for such Borrower to distribute to Investors an amount consistent
with the actual per share distributions made by such Borrower to its Investors
in the immediately preceding fiscal quarter.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

Sincerely yours, BLACKSTONE HOLDINGS FINANCE CO. L.L.C. By:  

/s/ Matthew Skurbe

Name:   Matthew Skurbe Title:   Authorized Signatory

 

AGREED AND ACCEPTED AS OF THE DATE FIRST ABOVE WRITTEN: By:  

/s/ Paul Quinlan

  Paul Quinlan, for each of the Borrowers   listed on Schedule II of the Master
Note

[Signature Page to Uncommitted Unsecured Line of Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO LETTER AGREEMENT

[Form of Loan Request]

BLACKSTONE REAL ESTATE INCOME TRUST, INC.

Funding Request Form

 

Project Name(s)         Borrower         Currency / Interest Period        
Amount needed         Date required         Bank Account Details   

    

 

 

 

 

Kindly send swift confirmation on value date to confirm receipt of funds by
                    

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B TO LETTER AGREEMENT

[Form of Master Note]

PROMISSORY NOTE

[DATE]

New York, New York

FOR VALUE RECEIVED, each of the entities listed on Schedule II hereto (as
updated from time to time, collectively, the “Borrowers”; each, a “Borrower”),
hereby promises to pay to the order of Blackstone Holdings Finance Co. L.L.C.
(the “Lender”), at the Lender’s office at 345 Park Avenue, New York, New York
10154, the aggregate unpaid principal amount of each loan made by the Lender to
such Borrower (each a “Loan”; collectively, the “Loans”) on the due date for
each Loan (as recorded by the Lender on its books and records and/or on Schedule
I hereto or continuation thereof).

Loans evidenced hereby are made pursuant to that certain letter agreement dated
January 23, 2017 between the Lender and the Borrowers party thereto (as amended,
supplemented, or otherwise modified from time to time, the “Letter Agreement”)
providing for an uncommitted unsecured line of credit. This Note is the “Master
Note” as defined in the Letter Agreement. The liability of each Borrower under
this Note shall be governed by the terms of Section 8(n) of the Letter
Agreement. The recourse to any Investor under this Note shall be limited as
provided in Section 10 of the Letter Agreement.

Section 1.    Defined Terms. Unless otherwise defined herein, capitalized terms
herein shall have the meanings assigned to them in the Letter Agreement. As used
herein, the following terms shall have the meanings specified below:

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute or statutes.

“Default” means any event or condition which, with the passage of time, the
giving of notice, or both, would give rise to an Event of Default.

“Dollars” or “$” mean, at any time, the lawful currency of the United States of
America.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute or statutes.

“ERISA Investor” means an Investor in the applicable Borrower that is (a) an
“employee benefit plan” (as such term is defined in Section 3(3) of ERISA) or
trust or custody account therefor (or a master trust or custody account
therefor) subject to Title I of ERISA, (b) a group trust, as described in
Revenue Ruling 81-100 or insurance company separate account that includes one or
more Persons described in clause (a) above, or (c) a partnership, insurance
company general account, or other account or other fund that is deemed to hold
“plan assets” pursuant to the Plan Asset Regulation of one or more Persons
described in clause (a) or (b) above.

“Event of Default” has the meaning set forth in Section 5 of this Note.

 

B-1



--------------------------------------------------------------------------------

“Excluded Taxes” means (a) any income or franchise Taxes imposed as a result of
a present or former connection between the Lender and the jurisdiction of the
governmental authority imposing such Tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising on account
of the execution, delivery, performance, filing, recording, or enforcement of,
or other activities contemplated in, this Note), (b) any branch profits Taxes
imposed by the United States of America or any similar Tax imposed by any other
jurisdiction in which the Lender is located, (c) any withholding Taxes resulting
from any law in effect on the date hereof (or on the date the Lender designates
a new lending office or on the date the Lender assigns this Note to another
party), except to the extent that Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from a Borrower with respect to such withholding Taxes
pursuant to the paragraphs relating to payments made without deduction for
Indemnified Taxes, to exemption from or reduction of withholding Tax and to
refund of Indemnified Taxes, (d) any Taxes attributable to the Lender’s failure
to comply with the paragraph in Section 4 relating to exemption from or
reduction of withholding Tax, and (e) any withholding Taxes imposed as a result
of Sections 1471 through 1474 of the Code, as of the date hereof (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with) or any current or future regulations promulgated
thereunder or official interpretations thereof issued), and including any
amounts withheld pursuant to an agreement entered into in accordance with
Section 1471(b) of the Code or a similar intergovernmental agreement.

“Indemnified Taxes” means Taxes imposed on or with respect to payments under
this Note, other than Excluded Taxes.

“Interest Payment Date” means (i) the last day of the Interest Period; and
(ii) the date of any payment of principal.

“Interest Period” means, with respect to a Loan, the period commencing on the
date such Loan is made and ending on the numerically corresponding day one week,
two weeks, one calendar month, two calendar months, three calendar months, six
calendar months or nine calendar months thereafter, as selected by the
applicable Borrower and as recorded by the Lender on its books and records
and/or Schedule I hereto or any continuation thereof, or if such day is not a
Business Day, then on the immediately succeeding Business Day; provided, that if
such Business Day would fall in the next calendar month, such Interest Period
shall end on the immediately preceding Business Day; and provided, further, that
any Interest Period which commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month(s)) shall, subject to the foregoing
proviso, end on the last Business Day of the appropriate calendar month.

“Libor Rate” means, for any Interest Period for each Loan comprising part of the
same borrowing, the rate per annum as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be reasonably designated by the Lender from time to time) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the first
day of the Interest Period for such Loan as the rate for deposits in Dollars
with a maturity comparable to such Interest Period. In the event that such rate
is not available at such time for any reason, then the Libor Rate shall be the
rate per annum determined by the Lender to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England at approximately
11:00 a.m. (London time) on the date that is two (2) Business Days prior to the
beginning of such Interest Period.

“Lien” means, (a) with respect to any asset, (x) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(y) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset, and (b) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.

 

B-2



--------------------------------------------------------------------------------

“Plan Asset Regulations” means U.S. Department of Labor Regulation
Section 2510.3-101, 29 C.F.R. § 2510.3-101, as modified by Section 3(42) of
ERISA, and any successor statutory or regulatory provisions.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
charges, or withholdings (including backup withholding), assessments or fees
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

Section 2.    Interest. Each Borrower promises to pay interest on each Interest
Payment Date on the unpaid balance of the principal amount of each Loan to it
from and including the date of such Loan to but excluding the date of its
repayment at a fixed rate per annum equal to such Borrower’s then-current
borrowing rate offered by a third-party provider or, if such rate is not
offered, the Libor Rate applicable to such Loan plus 2.25%. Interest shall be
payable on the relevant Interest Payment Date and shall be calculated on the
basis of a year of 360 days for the actual number of days elapsed. In the event
that any principal of or interest accrued and unpaid hereon shall not be paid
when due, interest shall be payable on any such overdue amount upon written
demand at a rate per annum equal to 2.0% in excess of the interest rate
specified in the immediately preceding sentence (but not at a rate higher than
the highest interest rate permitted by applicable law) on any overdue principal
and, to the extent permitted by applicable law, on any overdue interest, from
the due date thereof to the date of actual payment (after as well as before
judgment and during bankruptcy). All payments hereunder shall be made in Dollars
and in immediately available funds and in accordance with the last paragraph of
Section 8.

Section 3.    Prepayment; Repayment. Each Borrower shall have the right
voluntarily to prepay without penalty or premium, at any time and from time to
time, all or any portion of the outstanding principal balance of any Loan to it;
provided, that accrued interest upon the amount prepaid shall be paid at the
time of any such prepayment; provided, further, that if any principal of a Loan
is paid prior to the last day of the Interest Period therefor set forth in the
books and records of the Lender and/or Schedule I hereto or any continuation
thereof (whether by acceleration, prepayment or otherwise), such Borrower also
agrees to pay to the Lender such amount as is reasonably determined by the
Lender to represent the aggregate losses, costs, and expenses incurred or
suffered by the Lender as a result of such prepayment. A certificate of the
Lender setting forth the foregoing amount shall, absent manifest error, be
conclusive and binding for all purposes. The applicable Borrower shall pay the
Lender the amount shown as due on any such certificate promptly upon receipt
thereof.

Each Loan shall be paid in full by the applicable Borrower, together with all
accrued and unpaid interest thereon, in accordance with Section 12 of the Letter
Agreement.

Section 4.    Taxes. Any and all payments by or on account of a Borrower under
this Note shall be made free and clear of and without deduction for any Taxes,
except as required by applicable law. If a Borrower shall be required by law to
deduct any Indemnified Taxes from such payments, then (i) such Borrower shall
make such deductions, (ii) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 4), the Lender receives an amount
equal to the sum it would have received had no such deductions been made and
(iii) such Borrower shall pay the full amount deducted to the relevant taxing
authority in accordance with applicable law. The applicable Borrower shall
indemnify the Lender for the full amount of any Indemnified Taxes payable or
paid by the Lender.

 

B-3



--------------------------------------------------------------------------------

To the extent the Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments made by or on account of a Borrower,
the Lender shall deliver to such Borrower, at the time or times reasonably
requested by such Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, the Lender, if
requested by such Borrower, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Borrower as will enable such
Borrower to determine whether or not the Lender is subject to backup withholding
or information reporting requirements. The Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall, upon the reasonable request from such Borrower, update
such form or certification or promptly notify such Borrower in writing of its
legal inability to do so.

If the Lender determines that it has received a refund of any Indemnified Taxes
as to which it has been indemnified by a Borrower or with respect to which a
Borrower has paid additional amounts pursuant to the paragraphs relating to
payments made without deduction for Indemnified Taxes, to exemption from or
reduction of withholding Tax and to refund of Indemnified Taxes, it shall pay
over such refund to the applicable Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under the paragraphs
relating to payments made without deduction for Indemnified Taxes, to exemption
from or reduction of withholding Tax and to refund of Indemnified Taxes with
respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Lender and without interest (other than any
interest paid by the relevant governmental authority with respect to such
refund); provided, that such Borrower, upon the request of the Lender, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant governmental authority) to the Lender in
the event the Lender is required to repay such refund to such governmental
authority.

Each Borrower shall maintain at one of its offices a copy of each assignment
delivered to it and a register for the recordation of the names and addresses of
the Lender (and any permitted assignee lender (each, an “Assignee”)), and
principal amount (and stated interest) of the amounts owing to the Lender and
each Assignee, as applicable, pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the applicable Borrower, the Lender and the Assignee(s) (if
any) shall treat each Person whose name is recorded in the Register pursuant to
the terms hereof as the Lender or an Assignee, as the case may be, hereunder for
all purposes of this Note, notwithstanding notice to the contrary. No transfer
is effective until the transferee is reflected as such on the Register pursuant
to this Section 4. The parties intend for the Loan to be in registered form for
tax purposes and to the extent of any conflict with this Section 4, this
Section 4 shall be construed in accordance with that intent.

Section 5.    Covenants. At any and all times as the principal of or interest on
any Loan evidenced hereby remains unpaid, each Borrower agrees that it will:

(a)    [reserved];

(b)    not amend or modify, or permit any amendment or modification of, its
Constituent Documents in a manner that could reasonably be expected to
materially and adversely affect the Lender; and

(c)    if at any time amounts in respect of unpaid principal or interest for any
Loan to it evidenced by this Note become due and payable, make such payments in
accordance with the last paragraph of Section 8.

 

B-4



--------------------------------------------------------------------------------

Section 6.    Representations and Warranties. Each Borrower, with respect to
itself, represents and warrants on the date hereof and on each date that a Loan
shall be made that (a) it has been duly formed and is validly existing; (b) it
has provided the Lender with a true and complete copy of its Constituent
Documents as in effect on the date hereof; (c) this Note has been duly
authorized, executed, and delivered by such Borrower and constitutes its legal,
valid, and binding obligation, enforceable in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, (ii) general equitable principles (whether
considered in a proceeding in equity or at law), (iii) an implied covenant of
good faith and fair dealing, and (iv) the effects of the possible judicial
application of foreign laws or foreign governmental or judicial action affecting
creditors rights; (d) its execution, delivery, and performance of this Note have
been duly authorized by all requisite action and will not conflict with,
violate, result in any default under, or result in the creation of any Lien on
any of its assets pursuant to, its Constituent Documents, any applicable law or
regulation, any judgment, order or decree binding on it or any material
agreement or instrument or contractual restriction to which it is party or which
is binding on it or its properties; (e) [reserved]; (f) [reserved]; and
(g) assuming that no portion of the assets used by the Lender in connection with
the Loans hereunder constitutes assets of (A) an “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) or “plan” (as such term is
defined in Section 4975(e) of the Code) or trust or custody account therefor (or
master trust or custody account therefor) subject to Title I of ERISA or
Section 4975 of the Code, (B) a group trust, as described in Revenue Ruling
81-100 or insurance company separate account that includes one or more Persons
described in clause (A) above, or (C) a partnership, insurance company general
account, or other account or other fund that is deemed to hold “plan assets”
pursuant to the Plan Asset Regulation of one or more Persons described in clause
(A) or (B) above, then the transactions contemplated by this Note will not
constitute a nonexempt prohibited transaction (as such term is defined in
Section 4975(c)(1)(A)-(C) of the Code or Section 406(a) of ERISA) that could
subject the Lender to any tax or penalty on prohibited transactions imposed
under Section 4975 of the Code or Section 502(i) of ERISA.

Section 7.    Events of Default. Any of the following shall, with respect to a
Borrower, constitute an “Event of Default”:

(a)    any representation or warranty by such Borrower hereunder proves to be
untrue or incorrect in any material respect when made;

(b)    any principal or interest, regardless of amount, due with respect to such
Borrower under this Note is not paid, with respect to principal, on the date
when and as the same shall become due and payable, whether upon maturity,
acceleration, demand (subject to the last paragraph of Section 8) or otherwise
and, with respect to interest, within five (5) Business Days after the date when
and as the same shall become due and payable;

(c)    [reserved];

(d)    such Borrower shall fail to observe or perform any other term, covenant,
condition or agreement contained herein and such failure shall continue for
thirty (30) days after notice from the Lender;

(e)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed against such Borrower seeking (i) liquidation, reorganization or
other relief in respect of such Borrower, or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Borrower, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

B-5



--------------------------------------------------------------------------------

(f)    such Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(e) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Borrower for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(g)    such Borrower shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due; or

(h)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against such Borrower and the same shall
not be covered by insurance and remain undischarged for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any or any affiliate of them to enforce any such judgment; or

(i)     beginning with the first day of the taxable year in which such Borrower
qualifies as a REIT under Section 856 of the Code, the date on which such
Borrower no longer qualifies as a REIT under Section 856 of the Code.

For the avoidance of doubt, the occurrence of a Default or an Event of Default
with respect to one Borrower shall not, by itself, result in a Default or an
Event of Default with respect to any other Borrower. If any Event of Default
occurs and is continuing, the Lender may declare the entire outstanding
principal amount of each Loan to the applicable Borrower and all accrued and
unpaid interest owing thereon to be immediately due and payable by such
Borrower; provided that if an Event of Default described in Sections 7(b), 7(e)
or 7(f) has occurred and is continuing, the outstanding principal amount of each
Loan to such Borrower and all accrued and unpaid interest owing thereon shall
become immediately due and payable concurrently therewith, without any further
action by the Lender, and without presentment, demand, protest, notice of
default, notice of acceleration, or of intention to accelerate or other notice
of any kind, all of which each of the Borrowers hereby expressly waives.

Section 8.     Miscellaneous.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. Neither the failure nor any delay on the part of the
Lender in any particular instance to exercise any right, power or privilege
hereunder shall constitute a waiver thereof in that or any subsequent instance.
No consent or waiver of the terms of this promissory note (this “Note”) shall be
effective unless in writing. All rights and remedies of the Lender are
cumulative and concurrent, and no single or partial exercise by the Lender of
any right, power or privilege shall preclude any other or further exercise of
any other right, power or privilege.

Except as may be required by law, all payments to be made hereunder by the
applicable Borrower shall be made without set-off or counterclaim, in
immediately available funds and in Dollars at and for the account of the Lender.

 

B-6



--------------------------------------------------------------------------------

Each Loan evidenced by this Note and all payments and prepayments of the
principal thereof and any outstanding balance and interest thereon and the
respective dates thereof shall be recorded by the Lender in its books and
records (which may be electronic in nature) and at any time and from time to
time may be, and shall be prior to any transfer and delivery of this Note,
entered by the Lender on Schedule I attached hereto or any continuation thereto,
and recorded in the Register in accordance with Section 4. The failure by the
Lender to make any such entries or notations on such schedule or in its internal
records or any error in such a notation shall not affect the obligations of the
applicable Borrower under this Note.

In addition to the other sums payable hereunder, upon receipt of written demand
therefor, each Borrower agrees to pay to the Lender all costs and expenses
(including reasonable attorneys’ fees) which may be incurred in connection with
the enforcement of such Borrower’s obligations hereunder.

All notices or other communications provided for hereunder shall be in writing
(including telecommunications) and shall be mailed, facsimiled or delivered, if
to a Borrower, at the address of such Borrower set forth underneath such
Borrower’s signature, if to the Lender, at Blackstone Holdings Finance Co.
L.L.C., 345 Park Avenue, New York, NY 10154, Attention: Jeff Iverson, or in each
case at such other address as may hereafter be specified by any such Person to
the other party in writing. All notices and communications shall be effective
(i) if mailed, when received at the address specified above, (ii) if facsimiled,
when transmitted and (iii) if delivered, upon delivery.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. Each Borrower hereby consents to the service of process in
any action or proceeding brought against it by the Lender by means of registered
mail to the last known address to such Borrower. Nothing herein, however, shall
prevent service of process by any other means recognized as valid by law within
or without the State of New York. EACH BORROWER HEREBY WAIVES AND AGREES TO
WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
INSTITUTED WITH RESPECT TO ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED TO THIS NOTE. By the execution of this Note, each Borrower hereby
submits to the jurisdiction of courts located in the County of New York, State
of New York.

This Note may be executed in any number of counterparts, each of which shall be
deemed an original, and all of which taken together shall constitute but one
agreement.

The Loans are payable “on demand”, but subject to the terms of Section 12 of the
Letter Agreement.

[SIGNATURE PAGE FOLLOWS]

 

B-7



--------------------------------------------------------------------------------

BORROWER: By:  

 

  Paul Quinlan, for each of the Borrowers   listed on Schedule II hereto

Address:   345 Park Avenue   New York, New York 10154

 

ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN: BLACKSTONE HOLDINGS
FINANCE CO. L.L.C. By:  

 

Name:   Matthew Skurbe Title:   Authorized Signatory

[Master Note Signature Page]

 

B-8



--------------------------------------------------------------------------------

SCHEDULE I TO MASTER NOTE

 

Borrower

 

Date

 

Interest

Period

 

Principal

 

Interest

 

Unpaid

Principal

Balance

of Note

         

 

Schedule I to Master Note



--------------------------------------------------------------------------------

SCHEDULE II TO MASTER NOTE

 

Borrower

 

Jurisdiction of Organization

Blackstone Real Estate Income Trust, Inc.   Maryland

 

Schedule II to Master Note



--------------------------------------------------------------------------------

EXHIBIT C TO LETTER AGREEMENT

CERTAIN DEFINED TERMS

As used in this Agreement, the following terms have meanings specified below:

“Act” has the meaning given such term in Section 8(j) of this Agreement.

“Agreement” means this Letter Agreement, together with the Exhibits hereto, as
the same may be amended, supplemented, or otherwise modified from time to time.

“Borrower” means each Person listed on Exhibit D hereto (as such Exhibit may be
updated from time to time by the Lender to reflect the addition of any new
Persons as borrowers hereunder or termination of any Borrowers as borrowers
hereunder).

“Business Day” means any day on which commercial banks are not authorized or
required to close in New York City.

“Change of Control” means BX REIT Advisors L.L.C. or an affiliate thereof shall
not be acting in the capacity as “Adviser” as set forth in the Advisory
Agreement as contemplated by the Constituent Documents of the Borrower(s) or
such “Adviser” shall cease to be directly or indirectly controlled by, or under
common control with, The Blackstone Group L.P.

“Constituent Documents” means the constituent, governing, or organizational
documents of a Person, including (a) in the case of any limited partnership,
exempted limited partnership, joint venture, trust or other form of business
entity, the limited partnership, exempted limited partnership, joint venture or
other applicable agreement of formation of such Person and any agreement,
statement, instrument, filing or notice with respect thereto filed in connection
with its formation or registration with the secretary of state or registrar of
exempted limited partnership or other department in the jurisdiction of its
formation; (b) in the case of any limited liability company, the articles of
formation, the articles of association and operating agreement for such Person;
and (c) in the case of a corporation or exempted company, the certificate or
articles of incorporation and the articles of association or bylaws for such
Person; in each case, as the same may be amended, supplemented, or otherwise
modified from time to time to the extent not prohibited by this Agreement.

“Indemnitee” has the meaning given thereto in Section 5 of this Agreement.

“Investments” means, in respect of any Borrower, direct or indirect investments
permitted under the Constituent Documents of such Borrower.

“Investor” means, in respect of any Borrower, any stockholders, limited partners
or any other Persons who subscribe to purchase the shares, limited partnership
interests, limited liability company interests or other analogous equity
interests in such Borrower.

“Lender” means Blackstone Holdings Finance Co. L.L.C.

“Line” has the meaning given to such term in the first introductory paragraph of
this Agreement.

“Loan Documents” means, collectively, this Agreement, the Master Note and any
other agreements or instruments made or entered into by any Borrower with or in
favor of the Lender in connection with this Agreement or the Master Note.

 

C-1



--------------------------------------------------------------------------------

“Loan Request” has the meaning given thereto in Section 2(a) of this Agreement.

“Loans” means, collectively, the loans made by the Lender to one or more
Borrowers pursuant to this Agreement and the applicable Master Note.

“Master Note” means the master promissory note in substantially the form of
Exhibit B to this Agreement executed and delivered by the Borrowers to the
Lender under this Agreement, as the same may be amended, supplemented, or
otherwise modified from time to time.

“Obligations” means all obligations and liabilities of the Borrowers to the
Lender in and under the Loan Documents, whether matured or unmatured, absolute
or contingent, now existing or hereafter incurred (including interest accruing
after the commencement of any bankruptcy or insolvency proceeding, whether or
not allowed or allowable thereunder).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

*  *  *  *  *

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D TO LETTER AGREEMENT

Borrowers:

 

1. Blackstone Real Estate Income Trust, Inc.

 

D-1